

115 HR 6281 IH: Veterans Flexibility of Annuities for Income Relief Act of 2018
U.S. House of Representatives
2018-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6281IN THE HOUSE OF REPRESENTATIVESJune 28, 2018Mr. Gonzalez of Texas (for himself, Mr. Kelly of Mississippi, Mr. Young of Alaska, Mr. Bacon, and Mr. Moulton) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to expand the circumstances under which participants may
			 elect to discontinue participation in the Survivor Benefits Plan, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Veterans Flexibility of Annuities for Income Relief Act of 2018 or the Veterans FAIR Act of 2018. 2.Conditions under which a participant may elect to discontinue Section 1448a(a) of title 10, United States Code, is amended—
 (1)by striking at any time and all that follows through commences. and inserting an em dash; and (2)by adding at the end the following new paragraphs:
				
 (1)at any time during the six-year period beginning on the second anniversary of the date on which payment of retired pay to the participant commences; or
 (2)if the Secretary determines that each beneficiary of that participant has been— (A)diagnosed with a terminal illness; or
 (B)admitted into hospice care.. 